51 F.3d 282
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.TRUCK INSURANCE EXCHANGE, a Reciprocal or Inter-InsuranceExchange, Plaintiff-Appellee,v.ARNLUND AUTOMOTIVE;  Bert Automotive Inc. a/k/a BertPontiac, Cadillac, Mazda;  Bert Arnlund,individually, et al., Defendants,ARNLUND AUTOMOTIVE, Bert Automotive Inc., Bert Arnlund;Robert D. Anderson, Third-party-Plaintiffs-Appellants,v.Judith WALLINDER Third-party-Defendant-Appellee.
No. 93-35900.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 6, 1994.Decided March 28, 1995.

Appeal from the United States District Court, for the District of Montana, DC No. CV-91-00202-JDS;  Jack D. Shanstrom, District Judge, Presiding.
Before:  WOOD, Jr.*  , HUG, and TANG, Circuit Judges.

ORDER FOR DISMISSAL

1
Pursuant to appellants' motion to dismiss, this appeal is dismissed with prejudice as fully settled upon the merits, each party bearing its own costs and attorney's fees.  We remand the case to the district court for dismissal pursuant to United States v. Munsingwear, 340 U.S. 36, 39, 71 S.Ct. 104, 106 (1950) and Blair v. Shanahan, 38 F.3d 1514, 1520-21 (9th Cir.1994).



*
 Honorable Harlington Wood, Jr., Senior United States Circuit Judge for the Seventh Circuit, sitting by designation